Ormioisr,
Mr. Justice Williams :
This case is ruled by Fisk v. The Equitable Aid Union, re*434ported in 20 W. N. 290. In that case the benefit certificate issued to Mrs. Fisk was made payable to her husband, was delivered into his possession, and he assumed and actually paid all the fees and assessments thereon. She subsequently obtained possession of the certificate, surrendered it without the knowledge or consent of her husband, and received a new one in its stead, naming four other persons beside him as beneficiaries. The original certificate expressly provided that she might change the beneficiary at any time by surrendering it and taking out a new one; and this court affirmed her right to do so, notwithstanding the previous delivery to the husband and the payment of the money by him. In the opinion of the court, delivered by our brother Steheett, it is well said the husband “knew or was bound to know that he held the certificate subject to the right of his wife to change the designation of those to whom the insurance money should be paid upon her death.”
In this case Ross Beatty obtained a benefit certificate in 1878, payable to Amanda Beatty, his mother, and delivered it to her; his father, R. H. Beatty, paying the assessments. In the spring of 1883, Ross Beatty was married, and soon after his marriage he obtained possession of the certificate, and without his mother’s knowledge or consent surrendered it and took out another, payable to his wife Clara, and delivered it to her. In 1886 he was in failing health, and his mother nursed and attended on him. In September of that year he surrendered certificate No. 2 and procured a new one, payable, as the original one had been, to his mother, and delivered it into her possession. This was done without the knowledge or consent of his wife. He died in the following May. The mother is now seeking to recover the money due to her upon certificate No. 3, which was made payable to her.
The case is, therefore, upon all fours with Fisk v. The Equitable Aid Union, supra. An effort is made to distinguish it from that case by reason of the master’s findings. He found as a fact that in certificate No. 2, Ross Beatty “had named his wife as the beneficiary in the certificate and delivered the same into her possession and control.” From these facts he concludes as matter of law that he had made “ an absolute gift to her, and his subsequent surrender thereof without his wife’s *435knowledge and consent was void,” and as a consequence certificate No. 3 was void. If the conclusion thus drawn by the learned master follows legitimately from his facts, it shows very clearly that certificate No. 2 was also void, and Clara Beatty had no title whatever, for in 1878 Ross Beatty named his mother as the beneficiary in the certificate No. 1 and delivered it into her possession and control. From these facts it would follow that he made an absolute gift of the certificate to his mother, and that the surrender of it without her knowledge and consent was void. But the conclusion does not follow from the facts found in either case, for the reason, so clearly stated in Fisk’s Case, that “ whoever becomes a beneficiary in such a certificate has notice upon the face of the paper that it is held subject to the right of the insured to surrender it and name _ another beneficiary at will.” The decree must, therefore, be reversed and the injunction dissolved.
But wc do not see how a court of equity has any jurisdiction in this case. The defendant in the court below is the beneficiary named in the certificate which she seeks to collect. She is the only person who can sue upon it. Clara Beatty is a stranger to it and neither claims nor could claim under it. On the contrary, she denies its validity and asserts that it is void. If this be so, it is probable the insurance company will defend for that reason at the proper time, but it will be in a court of law. Why, then, should not Amanda Beatty be allowed to proceed against the company on her certificate ? If the position of the learned master is correct, that Ross Beatty could not make a valid surrender of the certificate No. 2, in which his wife was named *as beneficiary, without her consent, and that his proceeding in that behalf was void, then it is too clear for argument that she has an ample remedy at law by action against the company upon her certificate, notwithstanding its surrender. If, on the other hand, the master was, as we think, very clearly wrong in his conclusion, then she has no standing whatever, under the rule laid down in Fisk’s Case.
In either view she has no title to equitable relief, and her bill should be dismissed.
And now, October 22, 1888, the decree is reversed, the injunction dissolved, and the bill dismissed at the costs of the appellee.